     Case 3:18-cv-01034-W-RNB Document 27 Filed 09/21/20 PageID.1201 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KRISTY ANN KREISCHER,                               Case No.: 18-CV-1034 W (RNB)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  ATTORNEY’S FEES UNDER 42
                                                         U.S.C. § 406(b) [DOC. 25]
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                                      Defendant.
16
17
18
19         Pending before the Court is Plaintiff’s counsel Cyrus Safa’s (“Counsel”) motion
20   for attorney’s fees under 42 U.S.C. §406(b). Counsel requests an order granting him
21   $18,000 in fees, with a credit to Plaintiff for the EAJA fees previously paid in the amount
22   of $2,969.19. On August 13, 2020, Defendant filed a response taking no position on the
23   request, but providing a brief analysis of the fee requested. (See Def’s Response [Doc.
24   26].) Plaintiff was served with the motion and notified that any response had to be filed
25   within 14 days. (Notice of Mot. [Doc. 25] 2:1–13.) To date, Plaintiff has not filed a
26   response to Counsel’s attorney’s fee request.
27                                                   1
28                                                                             18-CV-1034 W (RNB)
     Case 3:18-cv-01034-W-RNB Document 27 Filed 09/21/20 PageID.1202 Page 2 of 3




 1         The Court decides the matter on the papers submitted, and without oral argument.
 2   See Civ.L.R. 7.1.d. For the following reasons, the Court GRANTS the motion [Doc. 25].
 3
 4   I.    DISCUSSION
 5         Section 406(b) provides, in relevant part:
 6         Whenever a court renders a judgment favorable to a claimant under this
           subchapter who was represented before the court by an attorney, the court may
 7
           determine and allow as part of its judgment a reasonable fee for such
 8         representation, not in excess of 25 percent of the total of the past-due benefits
           to which the claimant is entitled by reason of such judgment . . . .
 9
10   Id. “In contrast to fees awarded under fee-shifting provisions such as 42 U.S.C. § 1988,
11   the fee is paid by the claimant out of the past-due benefits awarded; the losing party is not
12   responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir.2009) (en
13   banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802, (2002)). “The goal of fee awards
14   under section 460(b) is to provide adequate incentive to represent claimants while
15   ensuring that the usually meager disability benefits received are not greatly depleted.”
16   Thomas v. Colvin, 2015 WL 1529331, *1 (E.D. Cal. 2015) (citing Cotter v. Bowen, 879
17   F.2d 359, 365 (8th Cir.1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807).
18         In evaluating an attorney’s fee request, courts “must respect ‘the primacy of lawful
19   attorney-client fee arrangements,’ … ‘looking first to the contingent-fee agreement, then
20   testing for reasonableness.’” Crawford, 586 F.3d at 1148 (quoting Gilbrecht, 535 U.S. at
21   793, 808). Factors courts may consider in evaluating the reasonableness of the attorney
22   fee award are: (1) the character of the representation; (2) the results achieved; (3) whether
23   the attorney engaged in dilatory conduct; (4) whether the benefits are large in comparison
24   to the amount of time counsel spent on the case; and (5) the attorney’s record of hours
25   worked and counsel's regular hourly billing charge for non-contingent cases. Thomas,
26   2015 WL 1529331, *2 (citing Crawford, 586 F.3d at 1148).
27                                                2
28                                                                               18-CV-1034 W (RNB)
     Case 3:18-cv-01034-W-RNB Document 27 Filed 09/21/20 PageID.1203 Page 3 of 3




 1         Here, Counsel was successful in obtaining a favorable decision for Plaintiff in this
 2   Court, which granted Plaintiff’s summary-judgment motion, denied Defendant’s
 3   summary-judgment motion and remanded the case to the Social Security Administration
 4   for further proceedings. (Order [Doc. 22].) On remand, the Commissioner granted
 5   Plaintiff’s application for benefits, entitling her to receive $84,974.00 in retroactive
 6   benefits. (Safa Decl. [Doc. 24] 13:16–19, citing Ex. 3.) Thus, no reduction is warranted
 7   due to a substandard performance, nor is there any basis to reduce fees based on dilatory
 8   conduct, as there is no indication Counsel caused any excessive delay. Additionally, the
 9   Court has reviewed the amount of time spent on this matter, Counsel’s experience, and
10   the United States Consumer Law Attorney Fee Survey Report 2017–2018. (See Safa
11   Decl., ¶ 8, and Ex. 6 [Doc. 25-6].) Considering all these factors, the Court finds the fee
12   reasonable under the contract, the services provided, and the results achieved.
13
14   II.   CONCLUSION & ORDER
15         For the reasons stated above, the Court GRANTS Counsel’s motion for attorney’s
16   fees [Doc. 25] and ORDERS as follows:
17         1.     Counsel is AWARDED $18,000.00 in attorney’s fees.
18         2.     Counsel shall reimburse Plaintiff Kristy Ann Kreischer $2,969.19 for the
                  EAJA fees previously paid.
19
20         IT IS SO ORDERED.
21   Dated: September 21, 2020
22
23
24
25
26
27                                                 3
28                                                                                18-CV-1034 W (RNB)
